             Case 1:10-cv-00476-RMC Document 293 Filed 03/04/19 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
                                     ____________________


 DETROIT INTERNATIONAL BRIDGE                      Civil Action No. 10-cv-00476 (RMC)
 COMPANY and THE CANADIAN TRANSIT
 COMPANY,                                          Hon. Rosemary M. Collyer

                  Plaintiffs,
 v.

 THE GOVERNMENT OF CANADA,

 WINDSOR-DETROIT BRIDGE AUTHORITY,

 THE UNITED STATES DEPARTMENT OF
 STATE, et al.,

             Defendants.
 _____________________________________/


                NINTH JOINT STATUS REPORT FOLLOWING STAY




27238675.1
           Case 1:10-cv-00476-RMC Document 293 Filed 03/04/19 Page 2 of 4



       Pursuant to the Court’s January 14, 2015, Order (ECF No. 198), Her Majesty the Queen

in Right of Canada, the Windsor-Detroit Bridge Authority (jointly, the “Canadian

Defendants”), the Detroit International Bridge Company (“DIBC”), and the Canadian Transit

Company (“CTC”) hereby submit this Ninth Joint Status Report following the Court’s stay of

proceedings as to the Canadian Defendants pending a final decision in CTC v. Attorney General

of Canada, No. CV-12-446428, in the Ontario Superior Court of Justice.

       Report from Plaintiffs:

       On September 27, 2016, the Canadian Defendants were ordered by the Ontario Superior

Court of Justice to provide CTC with a formal certificate under Section 39 of the Canada

Evidence Act with respect to any relevant documents being withheld from discovery on the basis

of “Cabinet confidence” and/or to otherwise produce all relevant documents to CTC in advance

of discoveries. Canada delivered a Section 39 certificate on April 26, 2017. After reviewing it,

CTC noted certain issues with the certificate. On December 1, 2017, Canada responded to some

of the concerns by producing redacted version of certain of the documents identified in the

certificate, as well as additional documents. Canada advised at that time that some documents

identified on the certificate were under review by the National Security Group. On August 31,

2018, Canada delivered a further set of productions consisting of documents redacted pursuant to

section 38 of the Canada Evidence Act in respect of national security as well as documents

which were subject to National Security Group review but over which no protection was

claimed.

       Barring any further productions from either party, the next step will be to schedule

examinations for discovery. Counsel for the Canadian Defendants have asked the Plaintiffs’

counsel for dates in the fall of 2019.



                                                1
        Case 1:10-cv-00476-RMC Document 293 Filed 03/04/19 Page 3 of 4



       Report from Canadian Defendants:

       As set forth in the last status report, the Canadian Defendants completed their document

productions in August 2018. The Canadian Defendants provided Plaintiffs with a certificate,

signed by the Clerk of the Privy Council, listing the documents subject to cabinet confidence

pursuant to Section 39 of the Canada Evidence Act, and the Department of Justice Canada

completed its review of documents for protection pursuant to section 38 of the Canada Evidence

Act, determining that certain information is to be protected.

       Since the Canadian Defendants’ completion of their document productions, Plaintiffs

have not taken any substantive steps to challenge the certificates.

       The Canadian Defendants expect examinations for discovery to take place in the fall and

are waiting to hear from counsel for Plaintiffs regarding dates.



                                              Respectfully submitted,


Dated: March 4, 2019                          /s/ Scott M. Watson
                                              Scott M. Watson
                                              Douglas A. Dozeman
                                              Eugene E. Smary
                                              WARNER NORCROSS & JUDD LLP
                                              900 Fifth Third Center
                                              111 Lyon Street, N.W.
                                              Grand Rapids, Michigan 49503-2487
                                              616.752.2000
                                              swatson@wnj.com
                                              ddozeman@wnj.com
                                              esmary@wnj.com

                                              Attorneys for Her Majesty the Queen in Right of
                                              Canada and the Windsor-Detroit Bridge Authority




                                                 2
           Case 1:10-cv-00476-RMC Document 293 Filed 03/04/19 Page 4 of 4



                                       AND

                                       /s/ Hamish P.M. Hume
                                       Hamish P.M. Hume
                                       BOIES, SCHILLER & FLEXNER LLP
                                       5301 Wisconsin Ave. NW
                                       Washington, DC 20015
                                       (202)-237-2727 (Telephone)
                                       (202) 237-6131 (Fax)

                                       Attorney for Plaintiffs Detroit International Bridge
                                       Company and Canadian Transit Company
18203271




                                          3
